Exhibit 10.1

 

SEPARATION OF EMPLOYMENT AGREEMENT AND GENERAL RELEASE

 

THIS SEPARATION OF EMPLOYMENT AGREEMENT AND GENERAL RELEASE (the “Agreement”) is
made as of this 24th day of January, 2018, by and between MIDSTATES PETROLEUM
COMPANY, INC., (the “Company”) and Mitchell G. Elkins (“Executive”).

 

WHEREAS, the Company advises Executive to consult with Executive’s own legal
counsel before signing this Agreement; and

 

WHEREAS, Executive formerly was employed by the Company as Executive Vice
President of Operations; and

 

WHEREAS, the Company employs Executive pursuant to the terms and conditions set
forth in that certain Executive Employment Agreement dated as of October 21,
2016 between Executive and the Company, (as amended from time to time, the
“Employment Agreement”) which provides for certain payments and benefits in the
event that Executive’s employment is terminated under certain circumstances; and

 

WHEREAS, an express condition of Executive’s entitlement to the payments and
benefits under the Employment Agreement is the execution of a general release in
the form set forth below; and

 

WHEREAS, Executive and the Company mutually desire to terminate Executive’s
employment effective January 23, 2018 (“Date of Termination”).

 

NOW, THEREFORE, IT IS HEREBY AGREED by and between Executive and the Company as
follows:

 

1. (a) To the fullest extent permitted by law, Executive, for and in
consideration of the commitments of the Company as set forth in paragraph 5 of
this Agreement, and intending to be legally bound, does hereby REMISE, RELEASE
AND FOREVER DISCHARGE the Company, its affiliates, predecessors, subsidiaries
and parents, and their present or former officers, directors, shareholders,
employees, and agents, and its and their respective successors, assigns, heirs,
executors, and administrators and the current and former trustees or
administrators of any pension or other benefit plan applicable to the employees
or former employees of the Company (collectively, “Releasees”) from all causes
of action, suits, debts, claims and demands whatsoever in law or in equity,
which Executive ever had, now has, or hereafter may have, whether known or
unknown, or which Executive’s heirs, executors, or administrators may have, by
reason of any matter, cause or thing whatsoever, from any time prior to the date
of this Agreement, and particularly, but without limitation of the foregoing
general terms, any claims arising from or relating in any way to Executive’s
employment relationship with the Company and/or its affiliates, the terms and
conditions of that employment relationship, and the termination of that
employment relationship, including, but not limited to, any claims arising under
the Age Discrimination in Employment Act, the Older Workers Benefit Protection
Act, Title VII of the Civil Rights Act of 1964, the Americans with Disabilities
Act, the Employee Retirement Income Security Act of 1974, and any other claims
under any federal, state or local common law, statutory, or regulatory
provision, now or hereafter recognized, and any claims for attorneys’ fees and
costs; provided, that Executive does not release or discharge the Releasees from
(i) any rights to any payments, benefits

 

--------------------------------------------------------------------------------


 

or reimbursements due to Executive under the Employment Agreement or any equity
or other award agreement or otherwise; (ii) any rights of Executive to
indemnification under any applicable directors’ and officers’ liability
insurance policies maintained by the Company; (iii) any rights to any vested
benefits due to Executive under any employee benefit plans sponsored or
maintained by the Company; or (iv) any rights of Executive as a shareholder or
equity holder of the Company. This Agreement is effective without regard to the
legal nature of the claims raised and without regard to whether any such claims
are based upon tort, equity, implied or express contract or discrimination of
any sort. This release is intended to be a general release, and excludes only
those claims expressly set forth herein or that Executive cannot release as a
matter of law under any statute or common law. Executive is advised to seek
independent legal counsel if Executive seeks clarification on the scope of this
release.

 

(b)                   To the fullest extent permitted by law, and subject to the
provisions of paragraph 10 and paragraph 12 below, Executive represents and
affirms that Executive has not filed or caused to be filed on Executive’s behalf
any charge, complaint or claim for relief against the Company or any Releasee
that would be barred by the terms of this Agreement and, to the best of
Executive’s knowledge and belief, no outstanding charges, complaints or claims
for relief that would be barred by the terms of this Agreement have been filed
or asserted against the Company or any Releasee on Executive’s behalf. In the
event that there is outstanding any such charge, complaint or claim for relief,
Executive agrees to seek its immediate withdrawal and dismissal with prejudice.
In the event that for any reason said charge, complaint or claim for relief
cannot be withdrawn, Executive shall not voluntarily testify, provide documents
or otherwise participate in any investigation or litigation arising therefrom or
associated therewith and shall execute such other papers or documents as the
Company’s counsel determines may be necessary to have said charge, complaint or
claim for relief dismissed with prejudice. Nothing herein shall prevent
Executive from testifying in any cause of action when required to do so by
process of law. Executive shall promptly inform the Company if called upon to
testify.

 

(c)                    Executive does not waive any right to file a charge with
the Equal Employment Opportunity Commission (“EEOC”) or participate in an
investigation or proceeding conducted by the EEOC, but explicitly waives any
right to file a personal lawsuit or receive monetary damages that the EEOC might
recover if said charge results in an EEOC lawsuit against the Company or
Releasees. Executive does not waive the right to challenge the validity of this
Agreement.

 

2.              In consideration of the Company’s agreements as set forth in
paragraph 5 herein, Executive agrees to comply with the limitations described in
Section 6 and Section 7 of the Employment Agreement.

 

3.              Executive further agrees and recognizes that Executive has
permanently and irrevocably severed Executive’s employment relationship with the
Company, that Executive shall not seek employment with the Company or any
affiliated entity at any time in the future, and that the Company has no
obligation to employ him in the future. Effective as of the Date of Termination,
Executive is removed from all boards and committees of the Company and its
affiliates on which Executive may have previously served.

 

4.              Executive further agrees that Executive will not publicly
disparage or subvert the Company or any Releasee, or make any public statement
reflecting negatively on the Company,

 

2

--------------------------------------------------------------------------------


 

its affiliated corporations or entities, or any of their officers, directors,
employees, agents or representatives, including, but not limited to, any matters
relating to the operation or management of the Company or any Releasee,
Executive’s employment and the termination of Executive’s employment,
irrespective of the truthfulness or falsity of such statement. Company agrees
that Company will not, and Company will instruct its officers and directors to
not, publicly disparage or subvert Executive or make any public statement
reflecting negatively on Executive, including, but not limited to, any matters
relating to Executive’s performance, Executive’s employment and the termination
of Executive’s employment, irrespective of the truthfulness or falsity of such
statement.

 

5.              In consideration for Executive’s promises, as set forth herein,
the Company agrees to pay or provide to or for Executive the payments and
benefits described in the Employment Agreement, the provisions of which are
incorporated herein by reference. Except as set forth in this Agreement, it is
expressly agreed and understood that Releasees do not have, and will not have,
any obligations to provide Executive at any time in the future with any
payments, benefits or considerations other than those recited in this paragraph,
or those required by law, other than under the terms of any benefit plans which
provide benefits or payments to former employees according to their terms.

 

6.              Executive understands and agrees that the payments, benefits and
agreements provided in this Agreement are being provided to him in consideration
for Executive’s acceptance and execution of, and in reliance upon Executive’s
representations in, this Agreement. Executive agrees that absent execution
without revocation of this Agreement containing a release of all claims against
the Releasees, Executive is not entitled to the payments and benefits set forth
in the Employment Agreement.

 

7.              Executive acknowledges and agrees that this Agreement and the
Employment Agreement supersede any employment agreement or offer letter
Executive has with the Company or any Releasee. To the extent Executive has
entered into any other enforceable written agreement with the Company or any
Releasee that contains provisions that are outside the scope of this Agreement
and the Employment Agreement and are not in direct conflict with the provisions
in this Agreement or the Employment Agreement, the terms in this Agreement and
the Employment Agreement shall not supersede, but shall be in addition to, any
other such agreement. Except as set forth expressly herein, no promises or
representations have been made to Executive in connection with the termination
of Executive’s Employment Agreement, if any, or offer letter, if any, with the
Company, or the terms of this Agreement.

 

8.              Executive agrees not to disclose the terms of this Agreement or
the Employment Agreement to anyone, except Executive’s spouse, attorney and, as
necessary, tax/financial advisor. It is expressly understood that any violation
of the confidentiality obligation imposed hereunder constitutes a material
breach of this Agreement.

 

9.              Executive represents that Executive does not, without the
Company’s prior written consent, presently have in Executive’s possession any
records and business documents, whether on computer or hard copy, and other
materials (including but not limited to computer disks and tapes, computer
programs and software, office keys, correspondence, files, customer lists,
technical information, customer information, pricing information, business
strategies and plans,

 

3

--------------------------------------------------------------------------------


 

sales records and all copies thereof) (collectively, the “Corporate Records”)
provided by the Company and/or its predecessors, subsidiaries or affiliates or
obtained as a result of Executive’s prior employment with the Company and/or its
predecessors, subsidiaries or affiliates, or created by Executive while employed
by or rendering services to the Company and/or its predecessors, subsidiaries or
affiliates. Executive acknowledges that all such Corporate Records are the
property of the Company. In addition, Executive shall promptly return in good
condition any and all Company owned equipment or property, including, but not
limited to, automobiles, personal data assistants, facsimile machines, copy
machines, pagers, credit cards, cellular telephone equipment, business cards,
laptops, computers, and any other items requested by the Company. As of the Date
of Termination, the Company will make arrangements to remove, terminate or
transfer any and all business communication lines including network access,
cellular phone, fax line and other business numbers.

 

10.       Nothing in this Agreement shall prohibit or restrict Executive from:
(i) making any disclosure of information required by law; (ii) providing
information to, or testifying or otherwise assisting in any investigation or
proceeding brought by, any federal regulatory or law enforcement agency or
legislative body, any self-regulatory organization, or the Company’s designated
legal, compliance or human resources officers; or (iii) filing, testifying,
participating in or otherwise assisting in a proceeding relating to an alleged
violation of any federal, state or municipal law relating to fraud, or any
rule or regulation of the Securities and Exchange Commission or any self-
regulatory organization.

 

11.       The parties agree and acknowledge that the agreement by the Company
described herein, and the settlement and termination of any asserted or
unasserted claims against the Releasees, are not and shall not be construed to
be an admission of any violation of any federal, state or local statute or
regulation, or of any duty owed by any of the Releasees to Executive.

 

12.       Executive agrees and recognizes that should Executive breach any of
the obligations or covenants set forth in this Agreement, the Company will have
no further obligation to provide Executive with the consideration set forth
herein, and will have the right to seek repayment of all consideration paid up
to the time of any such breach. Further, Executive acknowledges in the event of
a breach of this Agreement, Releasees may seek any and all appropriate relief
for any such breach, including equitable relief and/or money damages, attorneys’
fees and costs. Notwithstanding the foregoing, in the event the Company fails to
perform any material obligation under the Employment Agreement, including,
without limitation, the failure of the Company to make timely payments of monies
due to Executive under Section 4 of the Employment Agreement, this Release shall
be null and void and Executive shall have the right to pursue any and all
appropriate relief for any such failure, including monetary damages, attorneys’
fees and costs; provided, that (i) Executive has notified the Company in writing
within 30 days of the date of the failure of the Company to perform such
material obligation and (ii) such failure remains uncorrected and/or uncontested
by the Company for 15 days following the date of such notice.

 

13.       Executive further agrees that the Company shall be entitled to
preliminary and permanent injunctive relief, without the necessity of proving
actual damages, as well as to an equitable accounting of all earnings, profits
and other benefits arising from any violations of this Agreement, which rights
shall be cumulative and in addition to any other rights or remedies to which the
Company may be entitled. The dispute resolution provisions set forth in
Section 9(i) of

 

4

--------------------------------------------------------------------------------


 

the Employment Agreement apply to any dispute regarding the termination of
Executive’s employment, and any dispute related to and/or arising under this
Agreement, including without limitation any challenge Executive may make
regarding the validity of this Agreement.

 

14.       This Agreement and the obligations of the parties hereunder shall be
construed, interpreted and enforced in accordance with the laws of the State of
Oklahoma.

 

15.       The parties agree that this Agreement shall be deemed to have been
made and entered into in Tulsa County, Oklahoma. Jurisdiction and venue in any
proceeding by the Company or Executive to enforce their rights hereunder is
specifically limited to any court geographically located in Tulsa, Oklahoma.

 

16.       Executive certifies and acknowledges as follows:

 

(a)                   That Executive has read the terms of this Agreement, and
that Executive understands its terms and effects, including the fact that
Executive has agreed to RELEASE AND FOREVER DISCHARGE the Releasees from any
legal action arising out of Executive’s employment relationship with the Company
and the termination of that employment relationship; and

 

(b)                   That Executive has signed this Agreement voluntarily and
knowingly in exchange for the consideration described herein, which Executive
acknowledges is adequate and satisfactory to him and which Executive
acknowledges is in addition to any other benefits to which Executive is
otherwise entitled; and

 

(c)                    That Executive has been and is hereby advised in writing
to consult with an attorney prior to signing this Agreement; and

 

(d)                   That Executive does not waive rights or claims that may
arise after the date this Agreement is executed; and

 

(e)                    That the Company has provided Executive with a period of
twenty-one (21) days within which to consider this Agreement, and that Executive
has signed on the date indicated below after concluding that this Separation of
Employment Agreement and General Release is satisfactory to Executive; and

 

(f)                     Executive acknowledges that this Agreement may be
revoked by him within seven (7) days after execution, and it shall not become
effective until the expiration of such seven (7) day revocation period. In the
event of a timely revocation by Executive, this Agreement will be deemed null
and void and the Company will have no obligations hereunder.

 

[SIGNATURE PAGE FOLLOWS]

 

5

--------------------------------------------------------------------------------


 

Intending to be legally bound hereby, Executive and the Company executed the
foregoing Separation of Employment Agreement and General Release this 24th day
of January, 2018.

 

/s/ Mitchell G. Elkins

 

Witness:

/s/ Scott C. Weatherholt

Mitchell G. Elkins

 

 

 

 

 

 

 

 

MIDSTATES PETROLEUM COMPANY, INC.

 

 

 

 

 

 

 

 

By:

/s/ Kim Harding

 

Witness:

/s/ Scott C. Weatherholt

Name:

Kim Harding

 

 

Title:

Vice President – Human Resources & Administration

 

 

 

Signature Page to Separation and Employment Agreement

 

--------------------------------------------------------------------------------